IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-30772



OLIVE R BENNETT,
                                             Plaintiff-Appellant

                                versus

K MART CORPORATION, ET AL
                                             Defendants

K MART CORPORATION
                                             Defendant-Appellee




          Appeal from the United States District Court
             For the Eastern District of Louisiana
                          (96-CV-2821)


                            August 5, 1998


Before REYNALDO G. GARZA, HIGGINBOTHAM, and EMILIO M. GARZA,
Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.